Citation Nr: 9913194	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  94-45 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

Entitlement to service connection for defective hearing in 
the left ear.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1971 to 
November 1974.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1992 rating action 
in which the RO found that new and material evidence had not 
been submitted to reopen a claim for service connection for 
bilateral defective hearing.  The veteran appealed and was 
afforded a hearing at the RO in September 1994.  His claim 
was denied by the hearing officer in October 1994.  The 
veteran subsequently appeared for a Board hearing in 
Washington, D.C., in May 1997.  In a May 1997 decision, the 
Board found that new and material evidence had been submitted 
to reopen the veteran's claim for bilateral defective 
hearing.  Service connection was granted for defective 
hearing in the right ear; the issue of entitlement to service 
connection for defective hearing in the left ear was remanded 
for evidentiary development.  The requested development has 
been accomplished and the case has now been returned to the 
Board for further appellate consideration.


FINDING OF FACT

The veteran's current defective hearing in the left ear does 
not meet the regulatory criteria to be considered a 
disability for the purpose of awarding service connection 
and, as such, the claim is not plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for 
defective hearing in the left ear.  38 U.S.C.A. § 5107 (a) 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.385 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §  1131.  Where a veteran served continuously for 90 
days or more during a period of war or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system (sensorineural hearing loss) becomes 
manifest to a degree of 10 percent within 1 year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (1998).

The threshold question in this case is whether the veteran 
has presented a well-grounded claim.  A well-grounded claim 
is one which is plausible.  If he has not presented a well-
grounded claim, the claim must fail and there is no further 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A well-
grounded claim requires more than an allegation; the claimant 
must submit supporting evidence.  Furthermore, the evidence 
must justify a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992).  Also, in order for a claim to be well-grounded, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels (db) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
db or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94%.  38 C.F.R. § 3.385 
(1998).

As explained below, the Board finds that the veteran's claim 
for defective hearing in the left ear is not well-grounded.  

The service medical records show that at the time of his 
induction in February 1971, audiometric testing showed pure-
tone thresholds in the left ear of 15 db, 5 db, 0 db, 0 db, 
and 0 db, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz.  On 
separation examination in November 1974, pure-tone thresholds 
in the left ear of 35 db, 5 db, 5 db, and 10 db, at 500, 
1,000, 2,000, and 4,000 Hertz.  The report of examination 
noted hearing loss probably due to an upper respiratory 
infection.  It was recommended that a repeat audiogram be 
conducted after the veteran's respiratory infection resolved.

At the time of the May 1997 Board remand, it was noted that 
there were no clinical findings of record to establish that 
the veteran had recognizable defective hearing pursuant to 
the provisions of 38 C.F.R. § 3.385.  The issue of 
entitlement to service connection for defective hearing in 
the left ear was remanded to obtain current VA audiometric 
examination findings.

Pursuant to the May 1997 Board remand, the veteran was seen 
for a VA audiometric examination in September 1997.  The 
results of audiometric testing showed pure-tone thresholds in 
the left ear of 35 db, 10 db, 10 db, 25 db, and 10 db, at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz.  The average pure 
tone threshold in the left ear was 13 db.  Speech recognition 
was 94 percent in the left ear.  The veteran does not now 
have recognizable defective hearing in the left ear pursuant 
to the provisions of 38 C.F.R. § 3.385.

The Board acknowledges that the veteran has been diagnosed 
with defective hearing in the left ear.  However, the current 
audiometric findings are not sufficient to establish 
defective hearing in the left ear for VA purposes under the 
provisions of 38 C.F.R. § 3.385.  If those requirements are 
not met there is no current recognizable defective hearing to 
grant service connection for, and the claim is considered to 
be not well grounded.  On this basis, the veteran's claim for 
service connection for defective hearing in the left ear must 
be denied.


ORDER

Service connection for defective hearing in the left ear is 
denied.


		
	J. JOHNSTON
	Acting Member, Board of Veterans' Appeals



 

